Case 1:19-cv-01222-GWC Document 33 Filed 07/22/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

THE UNITED STATES OF AMERICA
for the use and benefit of Butt

Construction Company, Inc. and BUTT
CONSTRUCTION COMPANY, INC.,

Plaintiffs,

Vv. Case No. 1:19-cv-1222

OLD REPUBLIC INSURANCE
COMPANY and DANNY THOMPSON

)
)
)
)
)
)
)
)
)
)
)
INC., )
)
)

Defendants.

ORDER ON MOTION FOR SUMMARY JUDGMENT
(Doc. 17)
This dispute arises out of repairs to a government building located on the Niagara Falls Air Reserve
Station, Niagara Falls, New York. The building serves as the headquarters for the station.
Complaint, {8 (Doc. 1). Plaintiff Butt Construction Company, Inc. (“Butt”) serves as general
contractor under a contract with the Army Corps of Engineers. Complaint, 7.

In August 2016, Butt entered into a subcontract with defendant Danny Thompson Inc.
(“DTI”) to perform roofing and siding work on the headquarters building. Complaint, Ex. A. Butt
alleges that DTI failed to perform timely under the subcontract, especially with respect to DTT’s
obligation to install a metal siding system. Clark Aff., 1] 14-18. Butt contracted with a different
company and brought in workers of its own to complete the work. Clark Aff., 7] 18-26. Butt
alleges that it has incurred costs of $199,980 in completing DTI’s scope of work. (Doc. 17-5.)
After making undisputed adjustments in DTI’s favor, Butt seeks $143,548 in “back charges”
representing the cost of completing the scope of work defined by the sub-contract. (Doc. 17-5.)

DTI denies that it was slow in performing and alleges that Butt seeks reimbursement for
work falling outside the scope of work set out in the subcontract. In a declaration provided by its
principal, DTI explains that its performance under the sub-contract was delayed by problems

caused by Butt Construction. Declaration of Danny Thompson (Doc. 22).

 

 
Case 1:19-cv-01222-GWC Document 33 Filed 07/22/20 Page 2 of 5

In 2019, Butt filed suit in federal court. It cites the Miller Act, 40 U.S.C. §8 3131 et seq
as the basis for federal question jurisdiction.

Prior to discovery, Butt has filed a motion for summary judgment. DTI responds that
summary judgment should be denied because factual issues remain in dispute. Old Republic
agrees with DTI that there are significant factual issues. Old Republic also contends that as the
general contractor, Butt has no right to sue under the Labor and Material Payment Bond issued by
Old Republic to DTI. (Doc. 1-2).

Summary Judgment Standard

Summary judgment is appropriate if the moving party “shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
F.R.Civ.P. 56(a). The burden of demonstrating the absence of a factual dispute rests upon the
moving party. See Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000). The court
considers the facts in the light most favorable to the non-moving party and draws all reasonable
inferences in its favor. The non-moving party must put forth “specific facts showing a genuine
issue for trial.” F.R.Civ.P. 56(e)(2).

Analysis

I. Motion against DTI
In response to Butt’s claims that it completed work on the subcontract at a cost of almost

$200,000 (before credit to DTI for certain undisputed extras and amounts due), DTI responds:

That Defendant’s affidavits clearly show multiple questions of fact existing not only to whether
there is any liability (as that the work being claimed need to be done is outside Defendant’s
scope of work but also that the invoices and invoice slips which make up the Plaintiffs claim,
are questioned and questionable.

Doc. 22-3. The declaration provided by Danny Thompson provides greater detail about the various
factors which DTI identifies as the cause of construction delays. Doc. 22. DTI seeks an
opportunity for discovery which could “shed light on other sub-contractors, and any arrangements
made between the Plaintiff and owner...”. Doc. 22-3.

Considering DTI’s submission in the light most favorable to it, the subcontractor’s position
is that mistakes by Butt Construction and others resulted in construction delays. Since DTI was
not late in performing, Butt had no right under the sub-contract to perform the remaining work and
seek a back charge. DTI also argues that a portion of the work covered by the daily tickets

submitted by Butt described work not covered by the subcontract. If true, this factual assertion
Case 1:19-cv-01222-GWC Document 33 Filed 07/22/20 Page 3 of 5

would reduce or eliminate the back-charge. DTI also questions the accuracy of the tickets and
invoices.

The court denies the motion for summary judgment as to DTI and allows six months for
discovery on the disputed factual issues. These issues include the basis for the alleged breach by
DTI and the accuracy of the daily work tickets and invoices.

II. Motion against Old Republic

The motion against Old Republic is different. It concerns the terms of the “payment” bond
and whether the general contractor may recover against the surety as an obligee. This issue is
legal and depends upon the interpretation of contract language which is not in dispute. It is an
appropriate issue for summary judgment.

The subcontract between Butt and DTI required DTI to furnish two bonds: a “performance
bond” and a “payment bond.” Both are attached to the parties’ papers. The terms of the bonds
are not in dispute.

The performance bond obligates Old Republic to pay the cost of completion of the
subcontract if DTI defaults. It identifies Butt Construction as the obligee. Following a declaration
of default by Butt Construction, Old Republic may complete the subcontract or solicit bids from
other sub-contractors to complete the work. Doc. 25-1. Butt Construction does not seek to recover
under the performance bond.

The payment bond guarantees payment to “any contractor, supplier, materialmen or worker
providing labor, materials, or both, used ... in the performance of the Subcontract.” It protects
Butt Construction as obligee from mechanics liens and other claims by third-parties who provided
labor and material to DTI. See U.S. Fidelity + Guar. Co. v. Braspetro Oil Services Co., 369 F.3d
34, 69 (2d Cir. 2004)(“The purpose of a payment bond ... is to protect the equity of the owner in
his property against the claims of unpaid [creditors].”(quoting HNC Realty Co. v. Bay View Towers
Apartments, Inc., 409 N.Y.S. 2d 774 (2d Dep’t 1978).

It is a long-established principle of surety law that the obligee cannot sue under a payment
bond for the principal’s breach. The performance bond exists for that purpose. As obligee, Butt
Construction is not included in the definition of claimant authorized to sue. It is not a contractor
or supplier providing labor or material in the performance of the subcontract. See Travelers Cas.
+ Sur. Co. v. Dormitory Authority — State of N.Y., 735 F.Supp. 2d 42, 87 (S.D.N.Y. 2010) (“Indeed,
even where an owner-obligee itself purchases labor and materials in order to complete a contract

after a contractor’s default, the oblige may not make a claim upon the contractor’s payment bond
Case 1:19-cv-01222-GWC Document 33 Filed 07/22/20 Page 4 of 5

in order to recover those costs, because the obligee is not a subcontractor or supplier within the
meaning of the payment bond.”). The performance bond exists for that purpose.

The rule that the obligee may not recover its expenses in completing a subcontract through
the payment bond has long been recognized in the secondary literature. See 22 Crouch on
Insurance (3d Ed.) § 165:15 (“...since a labor and material bond is limited in coverage to the
protection of laborers and materialmen, it, by definition, does not indemnify the obligee with
respect to labor and materials purchased and used by the obligee in completing the contract after
the contractor’s default.” ; 3 Bruner & O’Connor on Construction Law § 8:163 (“The class of
protected persons under a payment bond excludes the owner, even though the owner is named as
the nominal bond obligee, [as well as] co-prime contractors and lenders, unless they are assignees
of the claims of otherwise protected claimants.”

The exceptions to the rule that obligees may not recover the costs of completion of a
subcontract through the payment bond include assignments and equitable subrogation. Neither is
present here. There is no claim that any subcontractor employed by DTI went unpaid; nor is there
a claim that Butt Construction obtained an assignment from such an entity. Nor has Butt
Construction paid an overdue invoice owed by DTI to a third-party which could provide the basis
for an equitable subrogation claim. See Broadway Houston Mack Development, LLC v. Kohl, 897
N.Y.S. 2d 505 (App. Div, 2d Dep’t. 2010).

The court DENIES the motion for summary judgment against Old Republic. There appears
to be no legal basis for a claim against Old Republic on the payment bond. Old Republic has not
filed its own motion for summary judgment. The court will wait for a motion from Old Republic
on this issue.

III. Motion for Sanctions (Doc. 29)

Old Republic has filed a motion for sanctions, primarily on the grounds that the motion for
summary judgment is premature and should not have been filed until the parties had an opportunity
for discovery. The court DENIES the motion. Discovery is unnecessary to resolve the legal
quest ion of whether Butt Construction can sue on the payment bond. A motion to dismiss would
be sufficient to resolve that issue. It would have been better practice to wait for discovery before
seeking summary judgment against DTI, but the motion practice has served the purpose of
identifying the parties’ positions and the areas in which discovery may be helpful.

The motion for sanctions is DENIED.
Case 1:19-cv-01222-GWC Document 33 Filed 07/22/20 Page 5 of 5

IV. Subject matter jurisdiction

The Miller Act almost certainly does not provide a basis for federal question subject matter
jurisdiction since the Act authorizes suits concerning bonds for which the United States is obligee.
The case appears on its face to qualify for diversity jurisdiction. The court will clarify the basis

for subject matter jurisdiction at the discovery conference.

Summary

The court DENIES the plaintiff's motion for summary judgment against defendant DTI.
(Doc. 17.) The motion for sanctions (Doc. 29) is DENIED. The court will schedule a video
conference concerning discovery in due course. The parties are invited to confer and submit a

stipulated discovery schedule in advance of the conference.

Dated this 21% day July, 2020

 

 

Geoffrey W. Crawford, Judge
United States District Court
